                  Case 09-12806-MFW          Doc 672     Filed 09/17/20      Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                          Chapter 7

    MERIDIAN AUTOMOTIVE SYSTEMS,                    Case No. 09-12806 (MFW)
    INC. et. al.1
                                                    (Jointly Administered)
                                 Debtors.


                                            STATUS REPORT

             In response to the Court’s Order Pursuant to 11 U.S.C. § 105(d)(1) Requiring Status

Report, George L. Miller, the chapter 7 trustee (the “Trustee”) for the bankruptcy estates (the

“Bankruptcy Estates”) of the above-captioned debtors (the “Debtors”) by and through his counsel

hereby files a Status Report of the Bankruptcy Estate.

             1.    Whether any major sales of assets have occurred in this case.

                   None

             2.    Status of Plan Negotiations or Preparations; Whether a Plan Has Been
                   Confirmed.

                   Not applicable. This case was filed as a Chapter 7 case and no plan has been
                   negotiated or confirmed.

             3.    Major Litigation Pending or Expected to be Filed in the Case.

                   No major litigation is pending and no major litigation is expected to be filed.




1
        The Debtors in these chapter 7 cases, along with each of Debtors’ bankruptcy case number, are
hereinafter defined as follows: Meridian Automotive Systems, Inc. (09-12806); Meridian Automotive
Systems – Angola Operations, Inc. (09-12807); Meridian Automotive Systems – Composites Operations,
Inc. (09-12808); Meridian Automotive Systems – Construction, Inc. (09-12809); Meridian Automotive
Systems – Detroit Operations, Inc. (09-12810); Meridian Automotive Systems – Grand Rapids Operations,
Inc. (09-12812); Meridian Automotive Systems – Heavy Truck Operations, Inc. (09-12813); Meridian
Automotive Systems – Mexico Operations, LLC (09-12814); and, Meridian Automotive Systems –
Shreveport Operations, Inc. (09-12816).


LEGAL\48366031\1
               Case 09-12806-MFW            Doc 672     Filed 09/17/20     Page 2 of 2




        4.         Status of Analysis of Chapter 5 Causes of Action, Including Whether any
                   Suits Have Been Brought.

                   Approximately one hundred and eighty nine (189) adversary actions asserting
                   causes of action under Chapter 5 were commenced by the Trustee.

        5.         Open Adversary Proceedings and the Current Status of Such Proceeding.

                   All adversary actions have been concluded and closed by the entry of Order(s)
                   approving settlements and/or by dismissal.

        6.         Counsel’s Expectations as to any Future Significant Developments or Events
                   in the Administration of the Case.

                   The Trustee is currently reviewing approximately 541 Proofs of Claim filed in the
                   Bankruptcy Estates. Upon conclusion of the Trustee’s claims review process it is
                   likely the Trustee will be proceeding to file Omnibus Objections to Proofs of
                   Claim.

        7.         Pending Motions or other Items Awaiting Disposition by the Court.

                   None Pending. Upon completion of the Trustee’s claims review process the
                   Trustee may determine to list Motion(s) for Requests for Administration Claim, if
                   any, for approval by the Court.

        8.         Other.

                   The Trustee is in the process of concluding a resolution of a dispute with the
                   Department of Labor and is currently documenting the terms of the resolution
                   with the Department of Labor.

 Date: September 17, 2020                         COZEN O'CONNOR
       Wilmington, DE

                                          By:     /s/ John T. Carroll, III
                                                  John T. Carroll, III (DE No. 4060)
                                                  1201 North Market Street
                                                  Suite 1001
                                                  Wilmington, DE 19801
                                                  302-295-2028
                                                  302-295-2013 Fax
                                                  jcarroll@cozen.com

                                                  Counsel to the Chapter 7 Trustee,
                                                  George L. Miller



                                                    2
LEGAL\48366031\1
